Cite as: 580 U. S. ____ (2017)            1

                          Per Curiam

SUPREME COURT OF THE UNITED STATES
      MICHAEL DAMON RIPPO, PETITIONER v.

            RENEE BAKER, WARDEN

       ON PETITION FOR WRIT OF CERTIORARI TO THE

               SUPREME COURT OF NEVADA

              No. 16–6316. Decided March 6, 2017


   PER CURIAM.
   A Nevada jury convicted petitioner Michael Damon
Rippo of first-degree murder and other offenses and sen-
tenced him to death. During his trial, Rippo received
information that the judge was the target of a federal
bribery probe, and he surmised that the Clark County
District Attorney’s Office—which was prosecuting him—
was playing a role in that investigation. Rippo moved for
the judge’s disqualification under the Due Process Clause
of the Fourteenth Amendment, contending that a judge
could not impartially adjudicate a case in which one of the
parties was criminally investigating him. But the trial
judge declined to recuse himself, and (after that judge’s
indictment on federal charges) a different judge later
denied Rippo’s motion for a new trial. The Nevada Su-
preme Court affirmed on direct appeal, reasoning in part
that Rippo had not introduced evidence that state authori-
ties were involved in the federal investigation. Rippo v.
State, 113 Nev. 1239, 1246–1250, 946 P.2d 1017, 1023–
1024 (1997) ( per curiam).
   In a later application for state postconviction relief,
Rippo advanced his bias claim once more, this time point-
ing to documents from the judge’s criminal trial indicating
that the district attorney’s office had participated in the
investigation of the trial judge. See, e.g., App. to Pet. for
Cert. 236–237, 397. The state postconviction court denied
relief, and the Nevada Supreme Court affirmed. Rippo v.
State, 132 Nev. ___, ___, 368 P.3d 729, 743–745 (2016). It
2                          RIPPO v. BAKER

                              Per Curiam

likened Rippo’s claim to the “camouflaging bias” theory
that this Court discussed in Bracy v. Gramley, 520 U.S.
899 (1997). The Bracy petitioner argued that a judge who
accepts bribes to rule in favor of some defendants would
seek to disguise that favorable treatment by ruling against
defendants who did not bribe him. Id., at 905. We ex-
plained that despite the “speculative” nature of that theory,
the petitioner was entitled to discovery because he had
also alleged specific facts suggesting that the judge may
have colluded with defense counsel to rush the petitioner’s
case to trial. See id., at 905–909. The Nevada Supreme
Court reasoned that, in contrast, Rippo was not entitled to
discovery or an evidentiary hearing because his allega-
tions “d[id] not support the assertion that the trial judge
was actually biased in this case.” 132 Nev., at ___, 368
P. 3d, at 744.*
   We vacate the Nevada Supreme Court’s judgment be-
cause it applied the wrong legal standard. Under our
precedents, the Due Process Clause may sometimes de-
mand recusal even when a judge “ ‘ha[s] no actual bias.’ ”
Aetna Life Ins. Co. v. Lavoie, 475 U.S. 813, 825 (1986).
Recusal is required when, objectively speaking, “the prob-
ability of actual bias on the part of the judge or deci-
sionmaker is too high to be constitutionally tolerable.”
Withrow v. Larkin, 421 U.S. 35, 47 (1975); see Williams v.
Pennsylvania, 579 U. S. ___, ___ (2016) (slip op., at 6)
(“The Court asks not whether a judge harbors an actual,
subjective bias, but instead whether, as an objective mat-
ter, the average judge in his position is likely to be neu-
——————
  * The court further relied on its bias holding to determine that Rippo
had not established cause and prejudice to overcome various state
procedural bars. 132 Nev., at ___, 368 P. 3d, at 745. Because the court
below did not invoke any state-law grounds “independent of the merits
of [Rippo’s] federal constitutional challenge,” we have jurisdiction to
review its resolution of federal law. Foster v. Chatman, 578 U. S. ___,
___ (2016) (slip op., at 8).
                 Cite as: 580 U. S. ____ (2017)                  3

                          Per Curiam

tral, or whether there is an unconstitutional potential for
bias” (internal quotation marks omitted)). Our decision in
Bracy is not to the contrary: Although we explained that
the petitioner there had pointed to facts suggesting actual,
subjective bias, we did not hold that a litigant must show
as a matter of course that a judge was “actually biased in
[the litigant’s] case,” 132 Nev., at ___, 368 P. 3d, at 744—
much less that he must do so when, as here, he does not
allege a theory of “camouflaging bias.” The Nevada Su-
preme Court did not ask the question our precedents
require: whether, considering all the circumstances al-
leged, the risk of bias was too high to be constitutionally
tolerable. As a result, we grant the petition for writ of
certiorari and the motion for leave to proceed in forma
pauperis, and we vacate the judgment below and remand
the case for further proceedings not inconsistent with this
opinion.

                                                  It is so ordered.